DETAILED ACTION
This action is in response to the initial filing of Application no. 17/163,141 on 01/29/2021.
Claims 1 – 20 are still pending in this application, with claims 1, 10 and 19 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6, 9 - 15 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parravicini et al. (US 2022/0050840) (“Parravicini”) in view of Subramanya et al. (US 2018/0144385) (“Subramanya”).
For claims 1, 10 and 19, Parravicini discloses a system, method and non-transitory computer readable medium (Abstract; claim 8) for retrieving information from a knowledge base in response to a user's natural language question (Abstract) comprising: a communication system; a database containing the knowledge base (data formatted as graph data, Fig.1, 110 and 112; [0035]); and, a computing device (Fig.1, 100) operably connected to the database, the computing device configured to: receive the user's natural language question ([0035]); transform the user's natural language question into an intermediate representation (According to an embodiment, translator application 102 bases generation of a declarative (computer-executable) query, from an NL query, at least in part on a logical query graph that is constructed based on concept mappings for the NL query described in detail above. A query graph of an NL query is a specialized instance of data model 114 that represents paths through concepts of data model 114 that are mapped to the NL query. As described in further detail below, a graph query of an NL query is used to construct an intermediate representation of the NL query, based on which a declarative translation of the NL query is generated, [0024 – 0030] [0103 – 0118]  [0130 – 0132]), generating a cypher query from the intermediate representation (intermediate representation of query is translated to a  Cypher declarative language query,  [0032] [0133] [0134]); query the database with the cypher query (According to an embodiment, the request for translator application 102 to translate an NL query is a request to translate the query and run the translated query over data store 112… To illustrate, database server instance 120 executes the computer-executable query, translated from query 104, over data store 112, [0032] [0140]); receive information from the database in response to the query (query result which is provided to a requesting entity has to be received from the database, [0032] [0140]); and, provide the information to the user (the query result is returned to the requesting entity, [0140]) over the communication system.  Yet, Parravicini fails to teach a communication system, wherein the computing device is operably connected to the communication system to receive and provide information from/to the user.
However, Subramanya discloses a system and method for mapping an entity to a product based on an natural language online query (Abstract), wherein a computing device (single computing system hosting a web server and a language understanding system, Fig.3, 320, [0035]) is operably connected to a database ([0044] [0045]) and a communication system (Internet, Fig.3, 330) to receive a natural language query and provide information from/to a user (Fig.3,350 and 351) ([0041] [0043] [0047 – 0049] [0053 – 0055] [0057 – 0059]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to improve Parravicini’s invention in the same way that Subramanya’s invention has been improved to achieve the following predictable results for the purpose of enabling a remote, non-technical user to extract useful information from a database using natural language (Parravicini, [0002 – 0010] [0035] [0036]): the computing device is operably connected to a communication system to receive and provide information from/to the user.

For claims 2 and 11, Parravicini wherein the intermediate representation is independent of the database (Parravicini, The query graph represents query data in a manner that is not only independent from the final declarative query language, but is also independent from the physical structure of data stored in the target data store. As such, a generated query graph can easily be interpreted in different ways to produce computer-executable queries over many different physical data structures representing the logical data model concepts in different ways,  [0032])

For claims 3 and 12, Parravicini further discloses, wherein the computing device further comprises a natural language processor and is further configured to extract the intent and entities from the user's natural language question in order to transform the user's natural language question into the intermediate representation (Parravicini, tokens in natural language query are mapped to functions/intents and entities to transform the natural language query to a query graph which is used to generate the intermediate representations, [0024 – 0030] [0032] [0036 – 0038] [0055 – 0064]).
For claims 4 and 13, Parravicini further discloses, wherein the computing device is further configured to transform the user's natural language question based on the extracted intent and the entities (Parravicini, tokens in natural language query are mapped to functions/intents and entities to transform the natural language query to a query graph which is used to generate the intermediate representations,  [0024 – 0030] [0032] [0036 – 0038] [0055 – 0064]).
For claims 5 and 14, Parravicini further discloses, wherein the cypher query is database dependent (Paravicini, [0133]).  
For claims 6 and 15, Parravicini and Subramanya further disclose, wherein the entities are selected from group consisting of specific products (Subramanya, product name and brand, e.g. Samsung TV, [0058] [0060]), types of products (Subramanya, TVs and milk, [0058] [0064] [0065]), categories of products (Subramanya, organic/non-organic milk, [0065]) and attributes of products (Subramanya, [0060] (Parravicini, natural language query is a request to extract information from databases, [0002] [0024 – 0030] [0032] [0036 – 0038] [0055 – 0064] [0104]) (Subramanya, natural language query is a request to extract product information from databases, [0020] [0021] [0044] [0045] [0057 – 0065]).
For claim 9, Parravicini and Subramanya further disclose, wherein the computing device comprises an online shopping assistant (Parravicini, translator application operates outside of a DBMS to receive and translate a natural language query to extract information from a database, [0035]) (Subramanya, single computer system comprises a web server and a language understanding system, wherein the web server hosts an eCommerce website that allows a user to search/browse for products, to add products to an electronic shopping cart and/or to purchase products, [0035] [0041]).
For claim 18, Parravicini further discloses wherein the step of extracting the intent and entities is performed by a natural language processor (Parravicini, [0025]).
For claim 20, Parravicini further discloses w wherein the intermediate representation is independent of the database (Parravicini,  The query graph represents query data in a manner that is not only independent from the final declarative query language, but is also independent from the physical structure of data stored in the target data store. As such, a generated query graph can easily be interpreted in different ways to produce computer-executable queries over many different physical data structures representing the logical data model concepts in different ways,  [0032]) and the cypher query is dependent upon the database (Parravicini,  [0133]).  

Claim(s) 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Parravicini et al. (US 2022/0050840) (“Parravicini”) in view of Subramanya et al. (US 2018/0144385) (“Subramanya”) and further in view of Giltner et al. (US 2021/0124564) (“Giltner”).
For claims 7 and 16, the combination of Parravicini and Subramanya further disclose wherein the database is selected from a group consisting of a SQL database, a graph database and other databases (Parravicini, [0133]). Yet, the combination of Parravicini and Subramanya fails to teach that the graph database and other database comprise Neo4j and Mongo.
However, Giltner discloses a method for modeling data (Abstract) wherein storage engines comprise Neo4j (graph) and Mongo (document) ([0061] [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Parravicini and Subramanya with Giltner’s teachings so that the graph database and other database further comprise Neo4j and Mongo for the purpose of enhancing the functionality of the system by enabling a remote, non-technical user to extract useful information from multiple  databases using natural language (Parravicini, [0002 – 0010] [0035] [0036]).

For claims 8 and 17, Parravicini and Subramanya further discloses, wherein the database includes a first database and second database, the second database being a different type of database than the first database (Parravicini, [0035] [0133] [0162] ) (Subramanya, system comprises more than one database, [0044] [0045]) (Giltner, system comprises multiple types of storage engines, [0059 – 0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/            Primary Examiner, Art Unit 2657